OPINION — AG — ** BLOOD TEST — MARRIAGE LICENSE ** THE STATUTES REQUIRING A SO CALLED BLOOD TEST CERTIFICATE TO BE FILED WITH THE COURT CLERK PRIOR TO THE ISSUANCE OF A MARRIAGE LICENSE. CAN OR CANNOT THIS OFFICE AS TO THE PROPER HANDLING, ON THE PART OF THE COURT CLERK, OF THESE CERTIFICATES AFTER THE ISSUANCE OF THE MARRIAGE LICENSE? — THE CERTIFICATES IS TO BE FILED IN SUCH THAT THE MARRIAGE LICENSE RECORDS AND THE RECORDS OF THE CERTIFICATES AND THE RECORDS OF THE CERTIFICATES MAY BE READILY CHECKED. ONE AGAINST THE OTHER. CITE: 43 O.S. 31 [43-31] (JAMES P. GARRETT)